


110 HR 695 IH: Taxpayer Abuse and Harassment Prevention Act of

U.S. House of Representatives
2007-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 695
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2007
			Mr. Van Hollen (for
			 himself, Mr. Rothman,
			 Mr. Carnahan,
			 Mr. Bishop of New York,
			 Mr. Brady of Pennsylvania,
			 Mrs. Capito,
			 Ms. Carson,
			 Mr. Chandler,
			 Mrs. Christensen,
			 Mr. Clay, Mr. Cleaver, Mr.
			 Cohen, Mr. Cummings,
			 Mr. DeFazio,
			 Mr. Dingell,
			 Mr. Doyle,
			 Mr. Farr, Mr. Fattah, Mr.
			 Filner, Mr. Grijalva,
			 Mr. Hare, Mr. Hayes, Ms.
			 Kilpatrick of Michigan, Mr.
			 Kucinich, Mr. Lantos,
			 Mr. LaTourette,
			 Mr. Lewis of Georgia,
			 Mr. Manzullo,
			 Mr. McHugh,
			 Ms. Moore of Wisconsin,
			 Mr. Moran of Virginia,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Ms. Norton,
			 Mr. Obey, Mr. Payne, Mr. Price
			 of North Carolina, Mr.
			 Ruppersberger, Ms.
			 Schakowsky, Ms. Schwartz,
			 Mr. Serrano,
			 Mr. Sires,
			 Mr. Stark,
			 Mr. Stupak,
			 Ms. Watson, and
			 Mr. Waxman) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal the
		  authority of the Secretary of the Treasury to enter into private tax collection
		  contracts.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited as the Taxpayer Abuse and Harassment Prevention Act of
			 2007.
			(b)FindingsThe Congress finds the following:
				(1)The integrity of
			 the Federal tax system is integral to the efficient and ongoing functioning of
			 representative democracy.
				(2)A
			 pillar of exemplary citizenship is compliance with the Federal tax code as it
			 pertains to individual income taxes.
				(3)Individual
			 taxpayers voluntarily disclose sensitive personal information to the Federal
			 Government with the expectation that such information will be utilized and
			 retained only by qualified, trained, and accountable personnel of the Internal
			 Revenue Service (IRS).
				(4)Although the IRS
			 has stated that there will be tight restrictions on what information will be
			 released to private collection agencies, the statute places no restrictions on
			 what information may be released to private collection agencies.
				(5)More than 26
			 million Americans have, since 1990, been victims of some form of “identity
			 theft” through misappropriation and misuse of their personal
			 information.
				(6)Disclosure of
			 taxpayer information to nongovernmental, third party vendors will increase the
			 risk of wrongful disclosure of taxpayer information that results in higher
			 incidences of “identity theft”.
				(7)The IRS has
			 already demonstrated its inability to protect taxpayer data from unauthorized
			 disclosure under existing vendor contracts as documented in an internal report
			 by the Department of Treasury Inspector General for Tax Administration.
				(8)The IRS
			 Restructuring and Reform Act of 1998 specifically prevents employees or
			 supervisors at the IRS from being evaluated or compensated based on how much
			 they collect in order to prevent incentives for overly aggressive and abusive
			 tactics.
				(9)The compensation
			 scheme for private tax collection agencies is a recovery fee of up to 25
			 percent of funds collected that will lead to overzealous and abusive collection
			 tactics against taxpayers.
				(10)The Congress has
			 previously rejected the use of private tax collection agencies by canceling a
			 pilot program in 1996 due to violations by private collection agencies of the
			 Fair Debt Collection Practices Act, inadequate protection of sensitive taxpayer
			 information, and a loss of approximately $17 million during the pilot
			 program.
				(11)A 2002 report by the IRS Commissioner to
			 the IRS Oversight Board identified an additional $30 billion in taxes owed that
			 could be collected annually by increased funding for IRS personnel. A $9
			 billion annual increase in revenue could be achieved by earmarking
			 approximately $300 million to specific IRS collection functions, for a return
			 of $30 for every $1 spent.
				(12)Due to the
			 vagaries of the budget scoring process, additional funds collected by IRS
			 personnel do not score as increased revenues.
				(13)The use of
			 private collection agencies was deemed a “new tool” to the IRS Commissioner
			 that resulted in increased revenue being scored to the Federal
			 Government when such activity would actually result in increased cost to
			 taxpayers.
				(14)Members of the
			 House of Representatives were not afforded the opportunity to specifically vote
			 on this significant policy change during consideration of H.R. 4520, the
			 American Jobs Creation Act of 2004, in the 108th Congress.
				2.Repeal of
			 authority to enter into private tax collection contracts
			(a)In
			 generalSubchapter A of chapter 64 of the Internal Revenue Code
			 of 1986 (relating to collection) is amended by striking section 6306.
			(b)Conforming
			 amendments
				(1)Subchapter B of
			 chapter 64 of such Code is amended by striking section 7433A.
				(2)Section 7809(a) of
			 such Code is amended by striking 6306,.
				(3)Section 7811 of
			 such Code is amended by striking subsection (g).
				(4)Section 1203 of
			 the Internal Revenue Service Restructuring Act of 1998 is amended by striking
			 subsection (e).
				(5)The table of
			 sections of subchapter A of chapter 64 of such Code is amended by striking the
			 item relating to section 6306.
				(6)The table of
			 sections of subchapter B of chapter 64 of such Code is amended by striking the
			 item relating to section 7433A.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			(d)Termination of
			 reporting requirementThe reporting requirement of section 881(e)
			 of the American Jobs Creation Act of 2004 shall not apply after the date of the
			 enactment of this Act.
			
